Exhibit 99.1 Contact: Eric Martin Vice President, Investor Relations (404) 745-2889 CARTER’S, INC. REPORTS FOURTH QUARTER AND FISCAL 2007 RESULTS * FOURTH QUARTER NET SALES INCREASED $16 MILLION, UP 4% * FISCAL 2$69 MILLION, UP 5% Atlanta, Georgia, February 26, 2008 / PRNewswire FirstCall / Carter’s, Inc. (NYSE:CRI), the largest branded marketer in the United States of apparel exclusively for babies and young children, reported its fourth quarter and fiscal 2007 results. Fourth Quarter of Fiscal 2007 compared to Fourth Quarter of Fiscal 2006 Consolidated net sales increased 4.2% to $393.4 million.Net sales of the Company’s Carter’s brands increased 4.0% to $294.0 million.Net sales of the Company’s OshKosh brand increased 4.8% to $99.4 million. Consolidated retail store sales increased 9.6% to $189.0 million.Carter’s retail store sales increased 13.8% to $112.8 million, driven by a comparable store sales increase of $8.5 million, or 8.9%, and sales of $5.4 million from new stores.OshKosh retail store sales increased 3.9% to $76.2 million, driven by sales of $5.1 million from new stores, partially offset by a comparable store sales decrease of $2.2 million, or 3.0%. In the fourth quarter of fiscal 2007, the Company opened seven Carter’s and four OshKosh retail stores.The Company also closed one Carter’s and three OshKosh retail stores.As of December 29, 2007, the Company had 228 Carter’s and 163 OshKosh retail stores. 1 The Company’s mass channel sales, which are comprised of sales of its Child of Mine brand to Wal-Mart and Just One Year brand to Target, increased 11.8% to $54.8 million.This increase was driven by a $4.7 million, or 20.4%, increase in sales of our Just One Year brand and a $1.1 million, or 4.2%, increase in sales of our Child of Mine brand. The Company’s wholesale sales decreased 4.1% to $149.6 million.Carter’s wholesale sales decreased 6.0% to $126.5 million.OshKosh wholesale sales increased 7.7% to $23.1 million. In the fourth quarter of fiscal 2007, net income increased 4.2%, or $1.2 million, to $28.6 million, or $0.48 per diluted share, compared to net income of $27.4 million, or $0.45 per diluted share, in the fourth quarter of fiscal Included in fourth quarter fiscal 2007 earnings is a $2.4 million benefit from reversing previously recorded chargesfor certain performance-based stock awards.In the fourth quarter of fiscal 2007, the Company determined that the performance objectives for these stock awards would not likely be achieved. Excluding the benefitfrom reversingthese expenses, adjusted net income for the fourth quarter of fiscal 2007 decreased $0.5 million to $26.9 million,or$0.45 per diluted share.The reconciliation of income as reported under accounting principles generally accepted in the United States of America (“GAAP”) to income adjusted forthebenefit from reversing certain stock-based compensation expensesis shown below. 2 (dollars in millions, except EPS) Three-month period ended December 29, 2007 Income Before Net Diluted Taxes Income EPS Income, as reported (GAAP) $ 45.1 $ 28.6 $ 0.48 Stock-based compensation expenses (a) (2.7 ) (1.7 ) (0.03 ) Income, as adjusted (b) $ 42.4 $ 26.9 $ 0.45 (a) Reversal of $2.4 million of previously recorded stock-based compensation expenses and a reduction of $0.3 million in fourth quarter stock-based compensation expenses associated with certain performance-based stock awards. (b) In addition to the results provided in this earnings release in accordance with GAAP, the Company has provided adjusted, non-GAAP financial measurements that present income before taxes, net income, and net income on a diluted share basis excluding the adjustments discussed above.We believe these adjustments provide a more meaningful comparison of the Company’s results.The adjusted, non-GAAP financial measurements included in this earnings release should not be considered as an alternative to net income or as any other measurement of performance derived in accordance with GAAP.The adjusted, non-GAAP financial information is presented for informational purposes only and is not necessarily indicative of the Company’s future condition or results of operations. “Our fourth quarter results fell short of our expectations, having been heavily impacted by higher than expected requests for markdown support from our wholesale customers and higher provisions for slow-moving inventories in our OshKosh retail stores,” noted Fred Rowan, Chairman and CEO.“While the macro-economic trends and overall slowdown in consumer spending have negatively affected our results, we are encouraged by the strong progress of our new retail team, whose initiatives delivered a 9% comp store sales increase at our Carter’s stores," added Mr. Rowan. “Given the very challenging retail environment, our wholesale and mass channel customers are being more cautious in their 2008 growth plans, and, therefore, we must be too. It is very difficult to project growth in this current environment.We will continue to focus on improving our product competitiveness, lowering our costs, and investing in our growth initiatives, so that when the market improves, we’ll be well positioned to grow and gain share.” 3 Fiscal 2007 compared to Fiscal 2006 Consolidated net sales increased 5.1% to $1.4 billion.Net sales of the Company’s Carter’s brands increased 7.3% to $1.1 billion.Net sales of the Company’s OshKosh brand decreased 1.6% to $320.3 million. Consolidated retail store sales increased 6.7% to $600.1 million.Carter’sretail store sales increased 10.0% to $366.3 million, driven by sales of $22.8 million from new stores and a comparable store sales increase of $13.3 million, or 4.1%, partially offset by the impact of store closures of $2.8 million.OshKosh retail store sales increased 2.0% to $233.8 million, driven by sales of $15.2 million from new stores, partially offset by a comparable store sales decrease of $9.8 million, or 4.3%, and the impact of store closures of $0.8 million. In fiscal 2007, the Company opened ten Carter’s and nine OshKosh retail stores.The Company also closed one Carter’sand three OshKosh retail stores. The Company’s mass channel sales increased 10.4% to $243.3 million.This was driven by an $11.9 million, or 8.8%, increase in sales of our Child of Mine brand and an $11.0 million, or 12.9%, increase in sales of our Just One Year brand. The Company’s wholesale sales increased 1.4% to $568.9 million.Carter’s wholesale sales increased 3.8% to $482.4 million.OshKosh wholesale sales decreased 10.2% to $86.6 million. Includingthe charges described below, the Company’s net loss in fiscal 2007 was $70.6 million, or $1.22 per diluted share, compared to net income of $87.2 million, or $1.42 per diluted share, in fiscal 2006. During the second quarter of fiscal 2007, the Company conducted a review of the value of the intangible assets that the Company recorded in connection with the acquisition of OshKosh B'Gosh, Inc.As a result of this analysis, the OshKosh Tradename was adjusted from $102 million to $90 million and the OshKosh Cost in Excess of Fair Value of Net Assets Acquired of $142.9 million was written off.Accordingly, results for fiscal 2007 include non-cash, pre-tax asset impairment charges of approximately $154.9 million, or $2.60 per diluted share. In connection with the closure of the OshKosh distribution facility located in White House, Tennessee, the Company recorded total pre-tax charges of approximately $7.4 million, or $0.08 per diluted share, during fiscal 2007.These charges include accelerated depreciation of $2.1 million. 4 Excluding the charges related to the impairment of the OshKosh assets and costs related to the closure ofthe OshKoshdistribution facilityand excluding the benefit fromthe reversal of stock-based compensation expenses related to certain performance-based stock awards, adjusted net income for fiscal 2007 decreased 5.0% to $82.9 million, and adjusted diluted earnings per share decreased 3.5% to $1.37.The reconciliation of the loss as reported under GAAP to income adjusted for the impairment charges, closure costs, and certain stock-based compensation expenses is shown below. (dollars in millions, except EPS) Twelve-month period ended December 29, 2007 (Loss) Income Before Taxes Net (Loss) Income Diluted EPS Loss, as reported (GAAP) $ (29.1 ) $ (70.6 ) $ (1.22 ) Intangible asset impairment (a) 154.9 150.5 2.60 Distribution facility closure costs (b) 5.3 3.4 0.06 Accelerated depreciation (c) 2.1 1.3 0.02 Stock-based compensation expenses (d) (2.7 ) (1.7 ) (0.03 ) Diluted share count impact (e) (0.06 ) Income, as adjusted (f) $ 130.5 $ 82.9 $ 1.37 (a) OshKosh-related intangible asset impairment charges, including $142.9 million of goodwill which is not deductible for tax purposes. (b) Costs associated with the closure of theOshKosh distribution facility. (c) Accelerated depreciation charges (included in selling, general, and administrative expenses) related to the closure of the OshKoshdistribution facility. (d) Reversal of $2.4 million of previously recorded stock-based compensation expenses and a reduction of $0.3 million in fourth quarter stock-based compensation expenses associated with certain performance-based stock awards. (e) When reporting a loss in accordance with GAAP, the number of diluted weighted-average shares is equal to the number of basic weighted-average shares.This adjustment reflects the impact of the difference between the number of diluted shares used for calculating GAAP EPS (57.9 million shares) and the number of diluted shares used for calculating adjusted EPS (60.3 million shares). (f) In addition to the results provided in this earnings release in accordance with GAAP, the Company has provided adjusted, non-GAAP financial measurements that present income before taxes, net income, and net income on a diluted share basis excluding the adjustments discussed above.We believe these adjustments provide a more meaningful comparison of the Company’s results.The adjusted, non-GAAP financial measurements included in this earnings release should not be considered as an alternative to net income or as any other measurement of performance derived in accordance with GAAP.The adjusted, non-GAAP financial information is presented for informational purposes only and is not necessarily indicative of the Company’s future condition or results of operations. Net cash provided by operating activities during fiscal 2007 was $52.0 million compared to net cash provided by operating activities of $88.2 million in fiscal 2006.Net cash flow provided by operations in fiscal 2007 was impacted primarily by growth in inventory levels, particularly in the Company’s retail stores. In connection with the Company’s $100 million share repurchase program, during fiscal 2007, the Company repurchased 2,473,219 shares of its common stock for approximately $57.5 million at an average price of $23.24 per share. Quarterly Conference Call The Company will broadcast its quarterly conference call on February 27, 2008 at 8:30 a.m.
